

FIRST AMENDMENT TO
COOPERATION AND SUPPORT AGREEMENT
First Amendment to Cooperation and Support Agreement (this “Amendment”), dated
as of August 28, 2020, by and between Valaris plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), and Luminus
Management, LLC, a limited liability company organized under the laws of
Delaware, for itself and as investment manager for and on behalf of managed
funds (together with its Affiliates, “Investor”) (each of the Company and
Investor, a “Party”, and collectively, the “Parties”).
RECITALS
WHEREAS, the Parties entered into that certain Cooperation and Support Agreement
(the “Original Agreement”) effective as of January 24, 2020;
WHEREAS, the Company and certain affiliates and subsidiaries entered into that
certain Restructuring Support Agreement (the “RSA”) dated August 18, 2020, a
form of joinder to which is attached to this Agreement as Exhibit A (the “RSA
Joinder”);
WHEREAS, on August 19, 2020, the Company and certain affiliates and subsidiaries
each filed a voluntary petition (collectively, the “Chapter 11 Cases”) under
chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”); and
WHEREAS, the Parties desire to amend the Original Agreement as provided herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree to amend the Original
Agreement as follows:
1.Defined Terms.
All defined terms used in this Amendment which are not otherwise defined shall
have the meanings ascribed to them in the Original Agreement.
2.Amendments to the Original Agreement.
(a)Notwithstanding anything to the contrary contained in the Original Agreement:
i.Promptly upon execution of this Amendment, Adam Weitzman (“Weitzman”) shall
deliver to the Company an executed irrevocable resignation letter, in the form
attached hereto as Exhibit B, pursuant to which Weitzman shall resign (i) from
his position on the Board, and (ii) as a member of all applicable committees
thereof on which he currently serves;



--------------------------------------------------------------------------------



ii.Any and all provisions of the Original Agreement relating to the required
size of the Company’s board of directors and/or board committees and the
engagement of Torque Point, including, without limitation, Section 1(c) and
Section 1(e)(iv) of the Original Agreement, are null and void and are of no
further force and effect;
iii.The Investor shall no longer have the right to designate an Investor
Affiliated Director or have any right to appoint an Investor Replacement
Director, and Sections 1(a) and 1(f) of the Original Agreement are null and void
and are of no further force and effect. Sections 1(b), 1(d) and 1(e) of the
Original Agreement shall also be deemed null and void and are of no further
force and effect;
iv.The Company shall (i) refrain from amending the indemnity in favor of
Weitzman to the same extent as all other former non-management directors of the
Company and (ii) provide the UK tax services to Weitzman that it provides to
other directors of the Company;
v.Section 2 of the Original Agreement is hereby amended and restated in its
entirety as Exhibit C to this Amendment; and
vi.Except as provided otherwise in this Amendment (including the exhibits to
this Amendment), all restrictions relating to the timing of when the Investor
may trade in the Ordinary Shares set forth in the Original Agreement and all
restrictions relating to the timing of when the Investor may trade in the equity
or debt securities of the Company or any of its subsidiaries set forth in that
certain confidentiality agreement entered into by the Parties on January 24,
2020 (the “NDA”), are terminated and of no further force or effect.
(b)Except as otherwise provided in this Amendment (including the exhibits to
this Amendment), all of the terms of the Original Agreement and the NDA will
remain in full force and effect following the execution of this Amendment.
(c)The Investor agrees that it will not advocate for, publicly comment about
and/or join any group or committee of equity holders of the Company in
connection with the Chapter 11 Cases.
(d)The Investor covenants and agrees that, as to the Company bonds it currently
owns and as to any additional bonds in acquires, it will support the RSA and, in
furtherance thereof, prior to purchasing any Credits (as defined in Exhibit C to
this Amendment), will enter into the RSA Joinder. Investor’s current ownership
of Credits of the Company is set forth on Schedule 2(d) to this Amendment.
3.SEC Filings; Public Announcement
Within two (2) business days following the execution of this Amendment, the
Company and Investor will coordinate simultaneous filings on Form 8-K, in the
case of the Company, and Schedule 13D/A in the case of the Investor, which shall
disclose this Amendment. The
2



--------------------------------------------------------------------------------



Company acknowledges that Investor may disclose and file this Amendment (a) on a
Schedule 13D/A and (b) as otherwise legally required, such as pursuant to the
U.S. securities laws. Investor acknowledges and agrees that the Company may
disclose and file this Amendment on a Current Report on Form 8-K as well as in
other public filings and reports as it deems necessary.
4.Representations, Warranties and Covenants of the Company and Investor.
Each of the Company and the Investor represents and warrants to each other that
(a) each party has the corporate power and authority to execute this Amendment
and to bind it thereto, (b) this Amendment has been duly and validly authorized,
executed and delivered, constitutes a valid and binding obligation and
agreement, and is enforceable against it in accordance with its terms and (c)
the execution, delivery and performance of this Amendment by each party does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to the party, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such party is a party or by which it is bound.
The Company further represents and warrants that the Bankruptcy Court does not
need to approve this Amendment.
Notwithstanding the foregoing, if approval by a court is ultimately required in
order to enforce any of the terms or provisions of this Amendment, the Company
shall use commercially reasonable efforts to obtain such approval. The Company
agrees that it shall not, after the execution of this Amendment, petition any
court or otherwise seek to amend, void, or otherwise circumvent the terms of
this Amendment.
5.Conflicts.
In the case of any conflicts between the terms of this Amendment and the terms
of the Original Agreement, the terms of this Amendment shall control.
6.Expenses.
Each of the Company and Investor shall be responsible for the payment of their
own expenses incurred in connection with the negotiation and execution of this
Amendment.
7.Severability.
If any term, provision, covenant or restriction of this Amendment is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Amendment
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term,
3



--------------------------------------------------------------------------------



provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
8.Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Amendment must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
4



--------------------------------------------------------------------------------




If to the Company
Valaris plc
110 Cannon Street
London, EC4N 6EU, United Kingdom
Attention: Michael T. McGuinty
Email: michael.mcguinty@valaris.com
With a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Richard J. Grossman
Email: Richard.Grossman@skadden.com


and


Slaughter and May
One Bunhill Row
London, EC1Y 8YY
United Kingdom
Attention: Hywel Davies and Christian Boney
Email: hywel.davies@slaughterandmay.com
      christian.boney@slaughterandmay.com
If to Investor:
Luminus Management, LLC
1700 Broadway, 26th Floor
New York, NY 10019
Attention: Shawn Singh
Email: ssingh@luminusmgmt.com
With a copy (which shall not constitute notice) to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Robert Leonard and Frank Zarb
Email: rleonard@proskauer.com
           fzarb@proskauer.com



9.Governing Law; Jurisdiction.
This Amendment is to be governed by the laws of England and Wales. Any matter,
claim or dispute arising out of or in connection with this Amendment, whether
contractual or non-contractual, is to be governed by and determined in
accordance with such law. The courts of England and Wales are to have exclusive
jurisdiction to settle any dispute, whether contractual or non-contractual,
arising out of or in connection with this Amendment. Any proceeding, suit or
action arising out of or associated with this Amendment or the negotiation,
existence, validity or enforceability of this Amendment, whether contractual or
non-contractual (“Proceedings”) shall be brought only in the courts of England
and Wales. Each Party waives (and agrees not to raise)
5



--------------------------------------------------------------------------------



any objection, on the ground of forum non conveniens or on any other ground, to
the taking of Proceedings in the courts of England and Wales. Each Party also
agrees that a judgment against it in Proceedings brought in England and Wales
shall be conclusive and binding upon it and may be enforced in any other
jurisdiction. Each Party irrevocably submits and agrees to submit to the
exclusive jurisdiction of the courts of England and Wales.
10.Counterparts.
This Amendment may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile). For the
avoidance of doubt, neither Party shall be bound by any contractual obligation
to the other Party (including by means of any oral agreement) until all
counterparts to this Amendment have been duly executed by each of the Parties
and delivered to the other Party (including by means of electronic delivery).
11.Entire Agreement; Amendment and Waiver; Successors and Assigns.
This Amendment, together with the Original Agreement as amended pursuant hereto,
contains the entire understanding of the Parties with respect to subject matter
thereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings between the Parties other than those
expressly set forth herein and therein. No modifications of this Amendment can
be made except in writing signed by an authorized representative of each of the
Parties. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Amendment shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors, heirs, executors,
legal representatives, and permitted assigns. No Party shall assign this
Amendment or any rights or obligations hereunder without, with respect to
Investor, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Investor. This Amendment is solely for the
benefit of the Parties and is not enforceable by any other persons or entities.
12.No Third Party Beneficiary.
No one other than a party to this Amendment, their successors and permitted
assignees, shall have any right to enforce any of its provisions.
[The remainder of this page is intentionally left blank.]
6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
VALARIS PLC




By: /s/ Michael T. McGuinty_________________
Name: Michael T. McGuinty
Title: Senior Vice President – General Counsel & Secretary
LUMINUS MANAGEMENT, LLC




By: /s/ Shawn R. Singh____________________
Name: Shawn R. Singh
Title: General Counsel/CCO


[Signature Page to First Amendment to Cooperation and Support Agreement]




--------------------------------------------------------------------------------



EXHIBIT A
RSA Joinder
Provision for Joinder Agreement
        The undersigned (“Joinder Agreement”) hereby acknowledges that it has
read and understands the Restructuring Support Agreement, dated as of
__________, 2020 (the “Agreement”),1 by and among Valaris plc and its affiliates
and subsidiaries bound thereto and the Consenting Noteholders, and agrees to be
bound by the terms and conditions thereof to the extent the Transferor was
thereby bound, and shall be deemed a “Consenting Noteholder” under the terms of
the Agreement.


        The Joinder Party specifically agrees to be bound by the terms and
conditions of the Agreement and makes all representations and warranties
contained therein as of the date hereof.


Date Executed:




______________________________________
Name:
Title:
Address:
E-mail address(es):
principal amount of beneficially owned Valaris Bonds: $_____________
principal amount of beneficially owned Legacy Rowan Bonds: $_____________
principal amount of beneficially owned Jersey Bonds: $_____________
principal amount of beneficially owned Pride Bonds: $_____________
principal amount of beneficially owned Ensco International Bonds: $_____________
Credit Facility Claims: $_____________
Equity Interests in VAL: $_____________





1  Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.
1928815-NYCSR03A - MSW


--------------------------------------------------------------------------------



EXHIBIT B
Form of Resignation Letter


VALARIS PLC
DIRECTOR RESIGNATION LETTER






August [ ], 2020


Board of Directors
Valaris plc
110 Cannon Street
London, EC4N 6EU, United Kingdom
Attention: The Board of Directors of Valaris plc


Dear Ladies and Gentlemen:


In accordance with the amendment (the “Amendment”), dated as of August 28, 2020,
to that certain Cooperation and Support Agreement, dated as of January 24, 2020,
by and between Valaris plc, a public limited company incorporated under the laws
of England and Wales (the “Company”), and Luminus Management, LLC, a limited
liability company organized under the laws of Delaware, I hereby irrevocably
tender my resignation as a director on the Board of Directors (the “Board”) of
the Company, and any applicable committee or subcommittee of the Board,
effective immediately upon the execution of the Amendment.


This resignation letter may not be withdrawn by me at any time.




[Remainder of page intentionally left blank.]



























--------------------------------------------------------------------------------



Sincerely,


___________________
Adam Weitzman


2




--------------------------------------------------------------------------------



EXHIBIT C
Standstill Provisions
2.Standstill Provisions.
(a) The standstill period (the “Standstill Period”) begins on the date of the
Original Agreement and shall extend until the Termination Date. Investor agrees
that during the Standstill Period, neither Investor nor any of its Affiliates
under its control or direction will, and Investor will cause each of its
Affiliates under its control not to, directly or indirectly, in any manner,
alone or in concert with others, without prior consent, invitation, approval, or
authorization of the Board or except as otherwise provided for in the Original
Agreement, as modified by this Amendment (the “Amended Agreement”):
(i)  acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any third party in the acquisition of, any securities of the Company or
any of its subsidiaries (including, without limitation, Ordinary Shares and debt
securities) or any securities convertible or exchangeable into or exercisable
for Ordinary Shares, or rights or options to acquire any Ordinary Shares of the
Company, provided, that notwithstanding anything to the contrary contained in
this Amended Agreement (including the Exhibits hereto), Investor and its
Affiliates may acquire beneficial ownership or economic exposure in the
aggregate not exceeding twenty percent (20%) of the Company’s outstanding
Ordinary Shares, subject to applicable law and any order issued by the
Bankruptcy Court designed to preserve the Company’s net operating losses;
provided, further, that notwithstanding anything to the contrary contained in
the Amended Agreement (including the Exhibits hereto), Investor shall be
entitled to acquire, hold and dispose of Credits of the Company (provided that
the Investor shall notify the Company reasonably promptly after its first
acquisition or purchase of Credits following the execution of the Amendment and,
that the Company shall have the additional one-time right to be exercised during
the 5-day period prior to a scheduled vote for any or all of the Credits to ask
Investor to disclose its holding of Credits; for the avoidance of doubt, the
Company will only be permitted to utilize the right on one additional occasion);
provided, however, that at no time will Investor own more than ten percent (10%)
of the face amount of the outstanding Credits of the Company (the term “Credits”
shall mean all debt, debt securities, loans, term loans, debt facilities,
financings and other agreements for borrowed money, including, without
limitation, direct ownership, holder of, participation in or otherwise having
exposure through derivative instruments);
(ii) engage in a “solicitation” of “proxies” (as such terms are defined under
the Exchange Act), votes or written consents of shareholders pursuant to Section
14(a) of the Exchange Act with respect to, or from the holders of, the Ordinary
Shares of the Company (including a “withhold” or similar campaign), for any
purpose, including, without limitation, the election or appointment of
individuals to the Board or to approve or vote in favor or against shareholder
proposals, resolutions or motions, or become a “participant” (as such term is
defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in any contested “solicitation” of proxies, votes or written
consents with respect to, or from the holders of, Ordinary Shares for any
purpose, including, without limitation, the election or appointment of directors
with respect to the Company (as such terms are defined under the Exchange Act)
(other than a “solicitation” or acting as a “participant” in support of the
nominees of the Board at any shareholder meeting or voting its shares at any
such meeting in its sole discretion, or providing such encouragement, advice or
influence that is consistent with either the Board’s or Company management’s
recommendation in connection with such director nominees or other proposals,
resolutions or motions, pursuant to the Amended Agreement or otherwise);
(iii)  present at any annual general meeting or any general meeting of the
Company’s shareholders or through action by written consent any proposal,
resolution or motion for consideration for action by shareholders, requisition
any general meeting of the Company, require the Company to circulate to
shareholders of the Company any statement, require the Company to give notice of
any proposal, resolution or motion at any annual general meeting of the Company



--------------------------------------------------------------------------------



(iv) publicly seek any additional representation on the Board, seek the removal
of any member of the Board or encourage any person to submit nominees in
furtherance of a contested election;
(v) grant any proxy, consent or other authority to vote Ordinary Shares with
respect to any matters (other than to the named proxies included in the
Company’s proxy card for any annual general meeting or general meeting of
shareholders or to Investor’s Affiliates, who are subject to the restrictions
set forth in this Section 2) inconsistent with the terms of the Amended
Agreement or deposit any Ordinary Shares of the Company in a voting trust or
subject them to a voting agreement or other arrangement of similar effect with
respect to any annual or general meeting or action by written consent (excluding
customary brokerage accounts, margin accounts, prime brokerage accounts, swap
agreements and the like, and any arrangements solely among members of the
Investor);
(vi) except as specifically contemplated in the Amended Agreement (including,
without limitation, the provisions set forth in Sections 2(a)(i), 2(a)(xi) and
2(d) of the Amended Agreement) and in connection with any efforts by Investor to
work with other security holders and interested parties to reach a comprehensive
restructuring in the Chapter 11 Cases consistent with the RSA, make any public
disclosure, announcement, statement, proposal, plan or request with respect to:
(A) the Company or controlling, changing or influencing the Board or management
of the Company, (B) the capitalization, stock repurchase programs and practices,
capital allocation or liability management programs and practices or dividend
policy of the Company, (C) the Company’s management, business, corporate or
governance structure or securities, assets, businesses or strategy, (D) any
waiver, amendment or modification to the Company’s Memorandum of Association or
Articles of Association, (E) causing a class of securities of the Company to be
delisted from or cease to be authorized to be quoted on, any securities
exchange, or (F) causing a class of equity securities of the Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act;
(vii) make any public disclosure, announcement, plan or request inconsistent
with the Amended Agreement;
(viii) exercise any right conferred by English law or any federal or state law
of the United States (“US law”) to: inspect or request a copy of the Company’s
register of shareholders; inspect or request a copy of the Company’s register of
interests disclosed; propose an amendment to any ordinary resolution of the
Company; bring or continue any derivative claim (either as defined in section
260 of the UK Companies Act 2006 or otherwise under US law) concerning any
director or former director of the Company or petition any UK court pursuant to
Part 30 of the UK Companies Act 2006 or any US court pursuant to US law in
respect of the Company; require the Company to publish on a website any
statement relating to audit concerns; require independent scrutiny of any vote
conducted by way of a poll at any general meeting of the Company; apply for the
appointment of an inspector to investigate the affairs or membership of the
Company; or require the Company to exercise its powers under section 793 of the
UK Companies Act 2006;
(ix) form, join or act in concert with any partnership, limited partnership,
syndicate or other person or group, including a “group” as defined pursuant to
Section 13(d) of the Exchange Act with respect to any Ordinary Shares of the
Company, other than solely with Affiliates (that are not portfolio companies) of
Investor with respect to the securities of the Company now or hereafter owned by
them;
(x) make any public request or submit any proposal to amend or waive the terms
of the Amended Agreement, or take any action which would reasonably be expected
to require a public announcement of such request or proposal;
(xi) be a lender under, or holder of a participation interest in, or otherwise
provide financing under any credit, term loan or debt facility or agreement of
the Company or any of its subsidiaries;
2



--------------------------------------------------------------------------------



provided, however, that notwithstanding anything to the contrary contained in
this Amended Agreement (including the Exhibits hereto), Investor shall be
entitled to acquire, hold and dispose of Credits of the Company; provided,
further, that at no time will Investor own more than ten percent (10%) of the
face amount of the outstanding Credits of the Company; or
(xii) except as specifically contemplated in the Amended Agreement (including,
without limitation, the provisions set forth in Sections 2(a)(i), 2(a)(xi) and
2(d) of the Amended Agreement), enter into any agreements or understandings
(whether written or oral) with any third party to take any action with respect
to any of the foregoing, or advise, facilitate, knowingly assist, finance,
knowingly encourage or seek to persuade any third party to take any action
Investor is prohibited from taking pursuant to this Section 2.
(b)  The restrictions in this Section 2 shall not prevent Investor or any of its
Affiliates from making any factual statement as required by, in response to, or
compliance with a subpoena, legal requirement, or applicable legal process or a
request by a governmental or regulatory authority with competent jurisdiction
over the party from whom information is sought (so long as such process or
request did not arise as a result of discretionary acts by Investor). In
addition, this Section 2 will not limit Investor’s private communications or
discussions with the Investor’s advisors that would not reasonably be expected
to require the Company or Investor to make public disclosure (of any kind) with
respect thereto.
(c)  Subject to complying with its obligations under Sections 2(a), 11 and 12
hereof, Investor may engage in any private discussions with the Company’s senior
management or any member of the Board so long as such private communications
would not be reasonably determined to trigger public disclosure obligations for
any such party.
(d) Notwithstanding the limitations set forth in clauses (ii), (v), (vi), (ix)
and (xii) of this Section 2, the Parties acknowledge that in connection with the
Chapter 11 Cases, related matters (including but not limited to insolvency
proceedings in any other jurisdiction) and the Investor’s ownership of Credits,
the Investor has the right to communicate with other holders/owners of Credits,
and form, join together with and act in concert with one or more other
holders/owners and/or join a group of holders/owners of Credits, privately
advocate for any position, make any private disclosure, announcement, statement,
proposal, plan and/or request, in accordance with the terms of the Amended
Agreement (provided that in any such private advocacy, disclosure, announcement,
statement, proposal, plan and/or request the Investor does not directly or
indirectly make its views or positions public or otherwise encourage that its
views or positions become a matter of public disclosure). Except for filing any
amendments to its Form 13D and filings under Section 16, and in any other
filings or public statements that may be legally required in the future, and
participating in the bankruptcy proceeding (e.g., through filings and oral
arguments), the Investor agrees that, unless otherwise required in accordance
with the provisions of the Bankruptcy Code, it shall not make or cause to be
made any public announcement or statement with respect to the subject of this
Amendment or the Original Agreement.
3




--------------------------------------------------------------------------------






